DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant's arguments filed 8/11/2021 have been fully considered and they are persuasive and as such, a second Non-Final Response office action is presented with newly found prior Art combined with previously presented prior Art.
 Claim interpretation under 35 U.S.C. 112(f) is maintained based on applicant’s remarks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 




An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 recites “communication means (30A) that are capable of obtaining…” and “processing means (30B) that are configured to select…” which invoke claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph.  The limitations both pass the “three prong test” as described above: 
communication means (30A)” and “processing means (30B)” – means or generic placeholder equivalent;
(B) “obtaining” and “select” – functional language;
(C) “communication” and “processing” do not modify their respective means with sufficient structure, material, or acts for performing the claimed functions.
Applicants’ Specification page 20 lines 33 and on, provides for the “communication means (30A)” to be “…in the form of a hardware component, for example a modem, network card, or even an optical transceiver…” and provides for the “processing means (30B)” to be “…in the form of a software component comprising software instructions for executing the steps of the method…”.  As such, these means as presented in the claims have been interpreted as these elements for the purposes of the prior art rejections as outlined below.
These portions of the Specification also appear to provide sufficient supporting structure for these limitations, therefore a 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. second paragraph rejection is not required.  The same applies equally to a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. first paragraph rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (US 20120147830 A1) in view of Zanger (US 20110022682 A1), and further in view of Picco (US 2010/0118888 A1).
Regarding Claims 1, 12

Lohr teaches:

A method for transmitting a digital content, composed of a plurality of data packets, to a mobile terminal, the method comprising the following steps implemented by a management device (fig. 1 ¶122 mobility management entity (MME) (management device) serving the mobile terminal (user equipment), which handles the control plane signaling ¶70 packet data transmission to user device, ¶161 VoIP packets need to be segmented): 

attaching the mobile terminal to a mobile access network via an access point or a base station of said mobile access network (¶107 ¶122 connection setup procedure is setting up a RRC connection between the base station and the 
mobile terminal (attaching), setting up a connection between the base station and the core network node in the mobile communication system's core network (mobile access network)) ; 

setting up at least one network link between the mobile terminal and a network access gateway of a communication network, said network access gateway allowing interaction between said communication network and an external packet network (¶122 3GPP LTE or LTE-A system, the "connection" between the base station and the core network node in the mobile communication system's core network is a bearer between the base station (eNodeB) and its serving gateway (SGW) (network access gateway) in the core network on the so-called S1 interface (network link between the mobile access network and said communication network).  Typically, such S1 connection is established (setting up) by the mobility management entity (MME) (management device) serving the mobile terminal (user equipment), which handles the control plane signaling), 

said at least one network link being set up through said mobile access network and said communication network (¶122 3GPP LTE or LTE-A system, the "connection" between the base station and the core network node in the mobile communication system's core network is a bearer between the base station (eNodeB) and its serving gateway (SGW) (network access gateway) in the core network on the so-called S1 interface (network link between the mobile access network and said communication network).  Typically, such S1 connection is established by the mobility management entity (MME) (management device) serving the mobile terminal (user equipment), which handles the control plane signaling);


Lohr does not teach:
obtaining, by said management device, from a node for applying quality of service rules in the communication network, at least one piece of information relating to the available bandwidth on said at least one network link set up through said mobile access network and said communication network, wherein said node for applying quality of service rules in the communication network is distinct from said management device; 


sending, to a device intended to provide the digital content, a message indicating the selected encoding bit rate, so as to instruct said device intended to provide the digital content to transmit to the mobile terminal at least one of said data packets, encoded using the selected encoding bit rate, on one of said network links.

Zanger teaches:

obtaining, by said management device, from a node for applying quality of service rules in the communication network, at least one piece of information relating to the available bandwidth on said at least one network link set up through said mobile access network and said communication network, wherein said node for applying quality of service rules in the communication network is distinct from said management device (¶7 transferring multimedia content from a content server to a receiving client, comprising a management server (management device); a bandwidth manager associated with the receiving client, a plurality of file servers, each with an associated bandwidth manager. The content server, the management server, the receiving client and the plurality of file servers are connected via at least one communication link, The bandwidth managers (node for applying quality of service) are arranged to allocate bandwidths at file servers to the receiving client in relation to the reported file servers with respective uploading bit rates.    The downloading scheme comprises a set of network paths to the file servers and corresponding bandwidths and priorities); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lohr in light of Zanger in order to transferring content via multiple nodes in a communication network (Zanger ¶2).

Lohr-Zanger does not teach:

selecting, on the basis of said piece of information relating to the bandwidth, an encoding bit rate to be used for at least one of said data packets; and 





Picco teaches:

selecting, on the basis of said piece of information relating to the bandwidth, an encoding bit rate to be used for at least one of said data packets (¶27 Encoders 110(1)-110(n) typically can encode and transmit data at multiple bitrates, The bitrate an encoder uses to encode a signal can be varied based on, for example, the complexity of the signal, the available bandwidth in an output channel (selecting bitrate based on available bandwidth)); and 

sending, to a device intended to provide the digital content, a message indicating the selected encoding bit rate, so as to instruct said device intended to provide the digital content to transmit to the mobile terminal at least one of said data packets, encoded using the selected encoding bit rate, on one of said network links (¶3 a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate, ¶28 Encoders 110(1)-110(n) transmit encoded data over networks (providing digital content) ¶29 Multiplexer 130 can provide encoders (device intended to provide digital media content) 110(1)-110(n) with rate messages (sending a message indicating encoding bitrate) that instruct each respective encoder to transmit encoded data at a specific bitrate) .

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lohr-Zanger in light of Picco in order to adjust transmission parameters such as data rates or packet sizes during operation, such as in a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate based on available bandwidth (Picco ¶3).





Regarding Claim 2

Lohr-Zanger-Picco teaches:

The method as claimed in claim 1.

Picco teaches:

The method as claimed in claim 1, further comprising: determining, on the basis of the selected encoding bit rate, a quality of service rule to be applied to the network link on which the at least one data packet encoded by the selected encoding bit rate is to be transmitted (¶27 The bitrate an encoder uses to encode a signal can be varied based on the quality desired (quality of service rule to be applied to the network link) or required for the encoded signal).

sending  the quality of service rule to a node for applying quality of service rules  of the communication network, so as to trigger the sending, from the node for applying quality of service rules to a network access gateway , of at least one quality of service parameter, deduced from the quality of service rule, to be applied to the network link on which the at least one data packet encoded using the selected encoding bit rate is to be transmitted (¶27 The bitrate an encoder uses to encode a signal can be varied based on the quality desired (quality of service rule to be applied to the network link) or required for the encoded signal, ¶3 a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate, ¶28 Encoders 110(1)-110(n) transmit encoded data over networks (providing digital content) ¶29 Multiplexer 130 can provide encoders (device intended to provide digital media content) 110(1)-110(n) with rate messages (sending a message indicating encoding bitrate) that instruct each respective encoder to transmit encoded data at a specific bitrate).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lohr-Zanger in light of Picco in order to adjust transmission parameters such as data rates or packet sizes during operation, such as in a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate based on available bandwidth (Picco ¶3).
Regarding Claim 3

Lohr-Zanger-Picco teaches:

The method as claimed in claim 1.

Picco teaches:
The method as claimed in claim 1, in which said at least one packet encoded using the selected encoding bit rate is a data segment of the digital content comprising the first packet of said content, the steps of the method being implemented by the management device following reception of a request to provide the content from the mobile terminal (¶38 a complexity message can be generated for a particular portion of data (e.g., a segment of input signal 205) (segment of the digital content), the complexity message (regarding the encoding bitrate) can be sent from the encoder to the multiplexer, ¶3 multiplexer (management device) that delivers a constant bitrate stream to subscribers (provide the content to mobile terminal based upon subscription (request))).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li in light of Picco in order to adjust transmission parameters such as data rates or packet sizes during operation, such as in a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate based on available bandwidth (Picco ¶3).


Regarding Claim 8

Lohr-Zanger-Picco teaches:
The method as claimed in claim 1.

Picco teaches:

The method as claimed in claim 1, in which the message sent to the device intended to provide the digital content is a request to send to the mobile terminal at least one of said data packets, encoded using the selected encoding bit rate, on one of said network links (¶27 The bitrate an encoder uses to encode a signal can be varied based on the quality desired (quality of service rule to be applied to the network link) or required for the encoded signal, ¶3 a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate, ¶28 Encoders 110(1)-110(n) transmit encoded data over networks (providing digital content) ¶29 Multiplexer 130 can provide encoders (device intended to provide digital media content) 110(1)-110(n) with rate messages (sending a message indicating encoding bitrate) that instruct each respective encoder to transmit encoded data at a specific bitrate).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li in light of Picco in order to adjust transmission parameters such as data rates or packet sizes during operation, such as in a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate based on available bandwidth (Picco ¶3).

Regarding Claim 9

Lohr-Zanger-Picco teaches:

The method as claimed in claim 1.

Picco teaches:
The method as claimed in claim 1, in which the message sent to the device intended to provide the digital content is a request to select at least one data packet encoded using the selected encoding bit rate when the device intended to provide the digital content receives from the mobile terminal a request to transmit said data packet, the method further comprising the sending, from the management device to the mobile terminal, of a message providing instruction to redirect a request to transmit data packets from the mobile terminal to the device intended to provide the digital content (¶38 a complexity message can be generated for a particular portion of data (e.g., a segment of input signal 205) (segment of the digital content), the complexity message (regarding the encoding bitrate) can be sent from the encoder to the multiplexer, ¶3 multiplexer (management device) that delivers a constant bitrate stream to subscribers (provide the content to mobile terminal based upon subscription (request))).  
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li in light of Picco in order to adjust transmission parameters such as data rates or packet (Picco ¶3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zanger (US 20110022682 A1) in view of Lohr (US 20120147830 A1), and further in view of Picco (US 2010/0118888 A1).

Regarding Claim 10
Zanger teaches:

A management device for managing transmission of a digital content composed of a plurality of data packets to a mobile terminal attached to a network access gateway allowing interactions between a communication network and an external packet network, comprising: communication means that are capable of obtaining, from a node for applying quality of service rules in the communication network at least one piece of information relating to the available bandwidth on at least one network link set up between the mobile terminal and a network access gateway of the communication network (¶7 transferring multimedia content from a content server to a receiving client, comprising a management server (management device); a bandwidth manager associated with the receiving client, a plurality of file servers, each with an associated bandwidth manager. The content server, the management server, the receiving client and the plurality of file servers are connected via at least one communication link, the bandwidth managers (node for applying quality of service) are arranged to allocate bandwidths at file servers to the receiving client in relation to the reported file servers with respective uploading bit rates. The downloading scheme comprises a set of network paths to the file servers and corresponding bandwidths and priorities), 

Zanger does not teach:

wherein said at least one network link is set up through said communication network and a mobile access network to which the mobile is attached to via an access point or a base station of said mobile access network 
said communication means being further configured to send, to a device intended to provide the digital content, a message indicating an encoding bit rate 

processing means that are configured to select, on the basis of said piece of information relating to the bandwidth, the encoding bit rate to be used for said at least one data packet. 

Lohr teaches:

wherein said at least one network link is set up through said communication network and a mobile access network to which the mobile is attached to via an access point or a base station of said mobile access network (¶107 ¶122 connection setup procedure is setting up a RRC connection between the base station and the mobile terminal (attaching), setting up a connection between the base station and the core network node in the mobile communication system's core network (mobile access network)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zanger in light Lohr in order for proposing a parallelization of the RRC connection setup between mobile terminal and its base station and the establishment of the base station connection (user plane radio access bearer) towards the core network of the mobile communication system (Lohr ¶107).

Zanger-Lohr does not teach:

said communication means being further configured to send, to a device intended to provide the digital content, a message indicating an encoding bit rate to be used for at least one of said data packets, so as to instruct said device intended to provide the digital content to transmit to the mobile terminal at least one of said data packets, encoded using the selected encoding bit rate, on one of said network links; and 

processing means that are configured to select, on the basis of said piece of information relating to the bandwidth, the encoding bit rate to be used for said at least one data packet. 






said communication means being further configured to send, to a device intended to provide the digital content, a message indicating an encoding bit rate to be used for at least one of said data packets, so as to instruct said device intended to provide the digital content to transmit to the mobile terminal at least one of said data packets, encoded using the selected encoding bit rate, on one of said network links (¶27 Encoders 110(1)-110(n) typically can encode and transmit data at multiple bitrates, The bitrate an encoder uses to encode a signal can be varied based on, for example, the complexity of the signal, the available bandwidth in an output channel (selecting bitrate based on available bandwidth, ¶3 a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate, ¶28 Encoders 110(1)-110(n) transmit encoded data over networks (providing digital content) ¶29 Multiplexer 130 can provide encoders (device intended to provide digital media content) 110(1)-110(n) with rate messages (sending a message indicating encoding bitrate) that instruct each respective encoder to transmit encoded data at a specific bitrate); and 

processing means that are configured to select, on the basis of said piece of information relating to the bandwidth, the encoding bit rate to be used for said at least one data packet (¶27 Encoders 110(1)-110(n) typically can encode and transmit data at multiple bitrates, The bitrate an encoder uses to encode a signal can be varied based on, for example, the complexity of the signal, the available bandwidth in an output channel (selecting bitrate based on available bandwidth).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zanger-Lohr in light of Picco in order to adjust transmission parameters such as data rates or packet sizes during operation, such as in a multiplexer that is connected to multiple variable bitrate encoders (e.g., in an MPEG-based video transmission system) may be configured to instruct the encoders to transmit data at a specific rate based on available bandwidth (Picco ¶3).





4  rejected under 35 U.S.C. 103 as being unpatentable over Lohr-Zanger-Picco as applied to claim 1 above, and further in view of Li (US 2014/0355624 A1), hereinafter Li II.
Regarding Claim 4


Lohr-Zanger-Picco teaches:

The method as claimed in claim 1.

Lohr-Zanger-Picco does not teach:

The method as claimed in claim 1, further comprising the management device (30) obtaining a resolution file from the device intended to provide the digital content, the resolution file indicating a plurality of available encoding bit rates for the packets of the digital content, the encoding bit rate to be used being selected from among the plurality of available encoding bit rates.


Li II teaches:

The method as claimed in claim 1, further comprising the management device obtaining a resolution file from the device intended to provide the digital content, the resolution file indicating a plurality of available encoding bit rates for the packets of the digital content, the encoding bit rate to be used being selected from among the plurality of available encoding bit rates (¶33 The electronic devices 102, 104, 106 receive a manifest file (resolution file) from the gateway device 120 that lists ABR segments of a content item and different bit rates (plurality of available encoding bit rates) at which the ABR segments are available).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lohr-Zanger-Picco in light of Li II in order for electronic devices 102, 104, 106 to retrieve each segment of the content item at the bit rate that is appropriate for the electronic devices 102, 104, 106, respectively, e.g. based on network bandwidth conditions and device capabilities that are determinable by the electronic devices 102, 104, 106, respectively (Li ¶33).

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr-Zanger-Picco as applied to claim 1 above, and further in view of Tofts (US 2017/0013081 A1) and further in view of Wolfe (US 2005/0091696 A1).
Regarding Claim 6


Lohr-Zanger-Picco teaches:

The method as claimed in claim 1.

Lohr-Zanger-Picco does not teach:

The method as claimed in claim 1, in which: the obtainment step consists in obtaining, from an access network discovery and selection server of the communication network, a plurality of pieces of information relating to the available bandwidths for a plurality of network links from the network to the terminal, 

the method further comprises the selection, from among said network links, of the network link having the highest available bandwidth, and the step of selection of the encoding bit rate consists in selecting, from among a set of available encoding bit rates for the digital content, the highest encoding bit rate that is lower than the available bandwidth of the selected network link.

Tofts teaches:

The method as claimed in claim 1, in which: the obtainment step consists in obtaining, from an access network discovery and selection server of the communication network, a plurality of pieces of information relating to the available bandwidths for a plurality of network links from the network to the terminal (¶23 basis of information regarding the relative bandwidths of the communications links 112 (plurality of network links) to the endpoints ¶32 the scheduler 118 (selection server) may select the endpoint with the highest relative bandwidth to download the file with the largest relative size).


(Tofts ¶32).

Lohr-Zanger-Picco -Tofts does not teach:

the method further comprises the selection, from among said network links, of the network link having the highest available bandwidth, and the step of selection of the encoding bit rate consists in selecting, from among a set of available encoding bit rates for the digital content, the highest encoding bit rate that is lower than the available bandwidth of the selected network link.


Wolfe teaches:

the method further comprises the selection, from among said network links, of the network link having the highest available bandwidth, and the step of selection of the encoding bit rate consists in selecting, from among a set of available encoding bit rates for the digital content, the highest encoding bit rate that is lower than the available bandwidth of the selected network link (¶69 server 102a allocates the bandwidth, it may then select the best video encoding standard and highest encoding rate supported by the respective bandwidth allocations).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lohr-Zanger-Picco -Tofts in light of Wolfe in order for the video server 102a to allocate an appropriate bandwidth for each video client device 104a, 104n connected to the video network based upon the determined bandwidth of the communication network and also selects an appropriate video encoding standard and video encoding rate based upon the allocated bandwidth (Wolfe ¶69).

Regarding Claim 7


Lohr-Zanger-Picco -Tofts-Wolfe teaches:

The method as claimed in claim 6.


The method as claimed in claim 6, in which, when the selected network link is a network link by means of which the mobile terminal is not attached to the mobile network, the method further comprises the sending, to the access network discovery and selection server, of an instruction for triggering an attachment procedure by means of the selected network link between the mobile terminal and a network access gateway of the communication network (¶23 basis of information regarding the relative bandwidths of the communications links 112 (plurality of network links) to the endpoints ¶32 the scheduler 118 (selection server) may select the endpoint with the highest relative bandwidth to download the file with the largest relative size).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Lohr-Zanger-Picco -Picco in light of Tofts so that the scheduler 118 may order the files according to relative size (e.g. large to small) and the select the respective endpoints to download the file in order of observed download speed (Tofts ¶32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445 

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        09/10/2021